The opinion of the court was delivered
Per Curiam.
This judgment seems to us fully justified by the opinion of the learned judge of the court below, and we do not repeat his argument. And we do not consider that this decision conflicts with cases deciding that an action lies in favour of the creditor when there is a promise directly to him, 6 Harris 96, or where his debtors were partners and had dissolved partnership, and he sues only those who continue the business, and have agreed to pay the partnership debts: 7 Harris 273.
Judgment affirmed.